Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fourth contactable portion for contacting and engaging with another portion of said main assembly, and wherein, when said cartridge is in the first position, said fourth contactable portion is spaced from the another portion of said main assembly” of claim 10 and the “when said cartridge is in the second position, said fourth contactable portion contacts at least one point of the another portion of said main assembly” of claim 14 must be shown or the feature(s) canceled from the claim(s).  These features are not clearly shown in the drawings as they appear to be both spaced and contacted when the cartridge is both in the first portion and the second position.  The changes shown below are suggested.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Suggested changes to figs.25(b) and 28(a):
    PNG
    media_image1.png
    637
    747
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    456
    683
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims10-16 recite the limitation "said forth bearing member" in cl. 10, ln.14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US pub.2009/0317133) in view of Tsuchiya (US 5,956,546).
Regarding claim 10, Nishimura et al. (US pub.2009/0317133) teach an image forming apparatus (fig.1) comprising: a main assembly (fig.1, #5); an image bearing member (fig.1, #32); a cartridge detachably mountable to said main assembly, and which includes a developer carrying member (fig.1&8, #42 detechable and containing #42A; para.0026); a first bearing member for supporting said image bearing member at 
Regarding claim 12, Nishimura et al. (US pub.2009/0317133) teach an image forming apparatus wherein said image bearing member, said first bearing member, and said second bearing member are provided in a second cartridge (fig.2A&C, cartridge #30).
Regarding claim 15, Nishimura et al. (US pub.2009/0317133) teach an image forming apparatus wherein said second contactable portion has an arcuate configuration concentric with said developer carrying member (fig.2B, surrounding bearing member of #34 has arcuate boundary).

Regarding claim 10, Tsuchiya (US 5,956,546) teaches an image forming apparatus comprising a swingable developing unit support which allows the developing unit to be contactable and separable from an image bearing member (fig.6, #20YS brought into and out of contact with #15 via swinging of support 20Y about a support hinge assembly fig.3, #44A&B), comprising first and second swingable members (fig.3, far side of #20Y and near side of #20Y, respectively) wherein said first swingable member is provided with a third contactable portion for contacting and engaging with one portion of said main assembly, wherein when said cartridge is in the first position (fig.3, #44A contacts with hole in #23B; fig.5, #23D), and said third contactable portion contacts and engages with the one portion of said main assembly (see fig.3), wherein said second swingable member is provided with a fourth contactable portion for contacting and engaging with another portion of said main assembly (fig.3, #44B contacts with hole in #23C; fig.5, portion of #23E furthest to the right), and wherein, when said cartridge is in the first position, said fourth contactable portion is spaced from the another portion of said main assembly (fig.6, portion #44B is spaced from portions of #23E furthest to the left).
Regarding claim 11, Tsuchiya (US 5,956,546) teaches an image forming apparatus wherein a swing center of said cartridge is slidable in a predetermined direction when said first contactable portion contacts said first bearing member, and 
Regarding claim 14, Tsuchiya (US 5,956,546) teaches an image forming apparatus wherein when said cartridge is in the second position, said fourth contactable portion contacts at least one point of the another portion of said main assembly (fig.6, when #20Y is swung in direction of δ2. #44B will come in contact with a some portion of #23E distant/left of current portion).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the swingable member and third and fourth contactable portions thereof of Nishimura et al. (US pub.2009/0317133) to incorporate play in the one hinge hole as in Tsuchiya (US 5,956,546) in order to allow the developer carrying member to be accurately positions against the image bearing member even if the tolerance distance between the two is increased (col.12, ln.55-64).
Upon combination, the limitations of claim 13 would be met by incorporating the following structures from each: wherein a swing center of said cartridge is slidable in a predetermined direction when said first contactable portion contacts said first bearing member, and said second contactable portion contacts said second bearing member (Tsuchiya (US 5,956,546): see fig.6, along line L), and said one end of said developer bearing member and said one end of said cartridge are in a driving side (Tsuchiya (US 5,956,546): fig.3, #41 and #44A side), and said other end of said developer bearing member and said other end of said cartridge are in a non-driving side (Tsuchiya (US 5,956,546): fig.3, #44B side), wherein said main assembly of the image forming apparatus includes: a first side plate provided with the one portion and swingably .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “further comprising a contacting/spacing lever provided on said third bearing member … as a pivot, a first urging member urging said contacting/spacing lever in a direction of spacing said developer carrying member … second urging member capable of being pressed to operate … to move said cartridge to the first position against an urging force of said first urging member, wherein said contacting/spacing lever contacts said first urging member at a position closer to said supported portion than a position where said contacting/spacing lever contacts said second urging member” in .
 
Response to Arguments
Applicants’ arguments filed 8 February 2021 have been fully considered but they are not persuasive. First, the applicants are thanked for their bona fide attempt to correct the objections to the drawings.  The currently submitted replacement sheets have not been approved because they simultaneously correct show the correct configuration and an alternate incorrect configuration without clarification on which contact scenarios correspond to what cartridge positions.  A simplified version is included above to clarify what the Office believes would best solve the problem.  
Next, with regards to the rejection under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US pub.2009/0317133) in view of Tsuchiya (US 5,956,546), the applicants argue that “the device holder in Nishimura is not understood to engage with one end of the cartridge and the other end of the cartridge and include a third contactable portion to engage with one portion of the main assembly in the first position and a fourth contactable portion spaced from another portion of the main assembly in the first position”.  The applicants then assert that the deficiencies are not remedied by Tsuchiya.  On this point, the Office respectfully disagrees.  The applicants have stated that the base reference cannot be understood to teach the recited structure without providing reasoning for why the structure linked in the rejection does not constitute or align with the wording of the claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anan et al. (US Pub.2017/0248905) discloses a developing device rocking configuration that is at least of note.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





              /WALTER L LINDSAY JR/              Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                    

/LKR/
3/7/2021